Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 16 August 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 16th Augt 1781.
                        
                        I have been honored with Your Excellency’s several late favors and the Count de Rochambeau has been kind
                            enough to communicate to me the very interesting and important particulars to which they refer. He has also informed you
                            of our joint opinion upon the measures which seemed to us most expedient at the present moment.
                        I have directed several small Vessels with about 1500 Barrels of Salt provision and some Rum to be sent from
                            Providence and from Connecticut River to Newport, to take the Convoy of your Excellency’s Fleet. I hope they may be in
                            time, and I must request your care of them. I have the honor to be &c.

                    